Citation Nr: 1809689	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to service connection for a thoracolumbar spine disability and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal or submit evidence within one year of an April 2008 rating decision that denied service connection for a thoracolumbar spine disability.

2.  Evidence received since the April 2008 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence already of record, and raises a reasonable possibility of substantiating the thoracolumbar spine disability claim sought to be reopened.

3.  The Veteran did not appeal or submit evidence within one year of an April 2008 rating decision that denied service connection for a left knee disability

4.  Evidence received since the April 2008 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence already of record, and raises a reasonable possibility of substantiating the left knee disability claim sought to be reopened.

CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which denied service connection for a thoracolumbar spine disability, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received since the April 2008 rating decision to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).

3.  The April 2008 rating decision, which denied service connection for a left knee disability, became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

4.  New and material evidence has been received since the April 2008 rating decision to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed further below, the Board reopens the claims of entitlement to service connection for a thoracolumbar spine disability and entitlement to service connection for a left knee disability based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal, and does not necessitate an analysis of the duties to notify and assist at this time.

II. New and Material Evidence

New and material evidence must be presented or secured to reopen a finally disallowed claim.  New evidence is evidence not previously submitted to VA.  Material evidence is evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


A. Background

In April 2008, the RO denied service connection for both a thoracolumbar spine disability and a left knee disability due to: 

. . . [N]o medical evidence of a current disability which can be related to service; nor is there permanent residual or chronic disability subject to service connection shown by service medical records or found at the VA exam or demonstrated by evidence following service. 

The RO listed the Veteran's service treatment records and a February 2008 VA examination report among evidence reviewed for the April 2008 decision.  The Veteran neither initiated an appeal nor submitted additional evidence for the claims within one year of the April 2008 rating decision, and thus, the decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In May 2012, the Veteran sought to reopen both claims and submitted various service treatment records in support.  The RO denied to reopen the claims in June 2013 on the basis that the Veteran's contentions and service treatment records were considered in promulgation of the April 2008 rating decision, and thus, such evidence was not new.  The Veteran thereafter initiated and subsequently perfected this appeal.

B. Thoracolumbar Spine Disability

Prior to the RO's certification of the appeal to the Board, the Veteran submitted a March 2014 private physician letter and various private treatment records related to his back.  The letter attests to the Veteran's complaints of thoracic pain, and cites X-ray imaging demonstrating "mild anterior wedge compression fractures of T6 and T7."  The February 2008 VA examination of the Veteran's back did not include X-ray imaging.  The letter notes the Veteran's military history, and notes the Veteran's self-reported issues with back pain going back to his service.  Private treatment records received June 2014 document treatment related to the Veteran's back pain, with allusions to reported in-service events such as wearing heavy gear while deployed.

The March 2014 private physician letter and private treatment records received June 2014 constitute new and material evidence related to the Veteran's previous claim for service connection for a thoracolumbar spine disability.  Such evidence is new because it was not of record at the time of the April 2008 rating decision originally denying service connection.  38 C.F.R. § 3.156(a).  The evidence is also material as it relates to unestablished facts of whether the Veteran has a current thoracolumbar spine disability, and whether such disability is related to his military service.  Id.  Such evidence also raises a reasonable possibility of substantiating the Veteran's claim by triggering VA's duty to assist to obtain a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Consequently, the Board finds new and material evidence has been received to reopen the claim for entitlement to service connection for a thoracolumbar spine disability.

C. Left Knee Disability

Post-certification, the Veteran also submitted a knee and lower leg conditions disability benefits questionnaire (DBQ) that appears to have been completed by a private physician and dated April 2017.  The April 2017 DBQ reflects a diagnosis of bilateral patellofemoral pain syndrome with decreased left knee flexion of 120 degrees out of 140 degrees, which differs from a February 2008 VA examination report that found no limitation of range of motion.  The DBQ also reflects that the Veteran reported his bilateral knee pain to originate from an in-service all-terrain vehicle accident while deployed.

The April 2017 DBQ constitutes new and material evidence with respect to the Veteran's previous claim for service connection for a left knee disability.  Such evidence is new as it was not of record at the time of the April 2008 rating decision, and it is material as it relates to unestablished facts of whether the Veteran has a left knee disability, and whether such disability is related to his military service.  38 C.F.R. § 3.156(a).  Such evidence also raises a reasonable possibility of substantiating the Veteran's claim by triggering VA's duty to assist to obtain a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Consequently, the Board finds new and material evidence has been received to reopen the claim for entitlement to service connection for a thoracolumbar spine disability.


ORDER

The claim to reopen the issue of entitlement to service connection for a thoracolumbar spine disability is granted. 

The claim to reopen the issue of entitlement to service connection for a left knee disability is granted.


REMAND

As the above claims have been reopened, further development is required.  VA must provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the previously discussed medical evidence is sufficient to warrant a reopening of the Veteran's claims, and indicates the Veteran may suffer from the claimed disabilities that may be related to service, such evidence does not provide clear etiological opinions to facilitate a Board decision in this case.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified by the Veteran or otherwise. 

2.  Schedule an appropriate VA examination(s) to determine the nature and etiology of the Veteran's claimed thoracolumbar spine and left knee disabilities.  The claims file should be made available to the VA examiner(s).  The VA examiner(s) is requested to offer an opinion as to the following questions:

a) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed thoracolumbar spine disability was incurred in or as a result of active duty service; and

b) Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left knee disability was incurred in or as a result of active duty service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completion of the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


